6DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 12/20/2021 has been entered.
Claims 1, 12-13 have been amended. Claim 8 has been canceled. Claims 1-3, 5-7, and 9-14 have been examined.
Response to Arguments/Amendments
Applicant’s arguments, see pp. 10-11, filed 12/20/2021, with respect to the rejection(s) of claim(s) 1-2, 6-7, 9, and 12-14 under 35 USC § 103, have been fully considered and are persuasive.  Therefore, the rejection has been withdrawn.  However, upon further consideration, a new ground(s) of rejection is made in view of U.S. Patent Application Publication 2016/0328647 by Lin et al.
Applicant's remaining arguments filed 12/20/2021 have been fully considered but they are not persuasive. 
At the top of p. 11 of the remarks, Applicant argues that the control system of Kotoulas is essentially active/dynamic and continually adjusts the system instead of selecting a static control policy. This argument is essentially persuasive. However, the rejection is based upon combination with the Lee reference, which teaches selection between several control policies. In re Keller, 642 F.2d 413, 208 USPQ 871 (CCPA 1981); In re Merck & Co., 800 F.2d 1091, 231 USPQ 375 (Fed. Cir. 1986). Applicant argues that Lee does not teach the use of the policies while gathering information about operation. However, this argument appears to be similar to the dynamic system operation of Kotoulas. Indeed, the rejection relies upon Kotoulas to teach these limitations, not Lee. Regardless, Lee also teaches selection of a policy based upon operational data. See Lee, ¶ 0140-0141. Thus, it is the combination of Lee’s policies, with Kotoulas’ operation. 
Applicant argues (see pp. 11-12 of the remarks) that both Kotoulas and Lee are directed to “ongoing adjustment” and continuous monitoring and teach an adjustment signal, and not a control policy. In response to applicant's argument that the references fail to show certain features of applicant’s invention, it is noted that the features upon which applicant relies (i.e., a control policy does not permit dynamic system signal adjustment) are not recited in the rejected claim(s).  Although the claims are interpreted in light of the specification, limitations from the specification are not read into the claims.  See In re Van Geuns
In response to applicant's argument that the examiner's conclusion of obviousness is based upon improper hindsight reasoning (see top of p. 13 of the 12/20/2021 remarks), it must be recognized that any judgment on obviousness is in a sense necessarily a reconstruction based upon hindsight reasoning.  But so long as it takes into account only knowledge which was within the level of ordinary skill at the time the claimed invention was made, and does not include knowledge gleaned only from the applicant's disclosure, such a reconstruction is proper.  See In re McLaughlin, 443 F.2d 1392, 170 USPQ 209 (CCPA 1971). As cited in the art rejections below, the claimed limitations are taught by the cited portions of the references themselves which provide an indication of the level of ordinary skill at the time the claimed invention was made, and not gleaned only from the applicant’s disclosure.
Further arguments are based upon previous arguments as addressed above, and are not persuasive for the same reasons.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the 

Claims 1-2, 6-7, 9, and 12-14 are rejected under 35 U.S.C. 103 as being unpatentable over U.S. Patent 6,493,689 to Kotoulas et al. (“Kotoulas”) in view of “Spectral entropy: A complementary index for rolling element bearing performance degradation assessment” by Pan et al. (“Pan”), U.S. Patent Application Publication 2017/0205863 by Lee et al. (“Lee”),  U.S. Patent 5,796,606 to Spring (“Spring”) and U.S. Patent Application Publication 2016/0328647 by Lin et al. (“Lin”).

Regarding claim 1, Kotoulas discloses:
1. A method for reducing oscillations in a technical system , the method comprising: See Kotoulas, col. 9, line 16 – col. 10, line 34, broadly describing a method.
a) receiving a [control policy] … controller settings for the technical system, See Kotoulas, col. 5, lines 33-49, e.g. “The control system incorporates an emulator neural network used to model the relationship between the quantified noise and vibration measurements and one or more stimuli related to the plant generating the noise and vibration. A second neural network, the controller, uses a reference signal to generate a noise and vibration correction signal which is passed to some means for altering the 
wherein [the control policy] … results from training one or more control models for the technical system of one or more machine learning methods, See Kotoulas, Fig. 6, depicting model training. Also see col. 8, lines 54-57, e.g. “neural networks.” Note that a neural network is a type of machine learning. Also see col. 12, lines 1-3, e.g. “the first operation is to train the emulator 102 to model the plant nonlinear dynamics.”
Kotoulas does not expressly disclose a plurality of different control policies … wherein each respective control policy … However, this is taught by Lee. See Lee, ¶ 0033, e.g. “Embodiments thus provide a set of different models to evaluate, and an intelligent selector chooses from the identified models. This enables multiple control policies and a flexible selection at runtime.” Also see ¶ 0139-0140, e.g. “various offline supervised models may be used … Once the models are trained, they are implemented into a power controller for online prediction. … it is possible for the machine learning model to switch back and forth between several power configurations very frequently.” It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to use Kotoulas’ model training with Lee’s multiple control policies in order to utilize flexible policy selection at runtime as suggested by Lee.
b) for each respective control policy of the plurality of different control policies: Note that Lee teaches consideration of multiple control policies. See Lee ¶ 0139-0140, e.g. “various offline supervised models may be used … Once the models are trained, they are implemented into a power controller for online prediction. … it is possible for 
- controlling the technical system with the respective control policy controller setting; See Kotoulas, col. 5, lines 45-47, e.g. “Over time, the parameters within the controller are adapted to produce an optimal adjustment signal reducing the noise and vibrations generated by the plant.” Also see Lee, ¶ 0140-0141, e.g. “Once the models are trained, they are implemented into a power controller for online prediction. At runtime, performance/energy counters corresponding to the selected attributes are collected and the trained machine learning model predicts the next optimal power configuration. … The control logic is responsible for applying the optimal power control decision to the underlying system.”
- receiving a signal representing a time series of operational data of the technical system controlled by the respective control policy controller setting, See Kotoulas, at least col. 5, line 52, e.g. “The noise and vibration is measured by sensors.”
- processing the signal, See Kotoulas, at least col. 5, line 54, e.g. “These sensed signals are then filtered and quantified.”
Kotoulas does not expressly disclose the processing comprising a transformation into a frequency domain, wherein the processing further comprise determining an autocovariance function, and - determining an entropy value of the processed signal, However, Pan teaches frequency transformation 
Also, Spring teaches autocovariance processing. See Spring, col. 10, lines 29-41, e.g. “autocovariance function.” It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to use Kotoulas’s processing with Spring’s autocovariance in order to identify and correct oscillations as suggested by Spring.
c) comparing the determined [vibration] value for respective [parameters], wherein comparing includes comparing the determined [vibration] value for respective [parameters] with [measured values] See Kotoulas, col. 5, line 66 – col. 6, line 10, e.g. “The emulator neural network estimates the noise and vibrations resulting from the adjustment signals. These estimates are compared against actual noise and vibration measurements to develop a error gradient in the plant model. This error gradient is then used to adapt the parameters that the controller neural network used to generate the original adjustment signal. As this adjustment occurs during each execution cycle of the 
Kotoulas does not expressly disclose entropy, control policies. As noted above, these are taught by Pan (see Pan, section 3.1) and Lee (see Lee, ¶ 0140). Kotoulas also does not expressly disclose comparison with determined entropy values for other respective control policies and/or comparing the determined entropy value for respective control policies with a predetermined threshold, and However, this is taught by Lin. Note that this limitation can be taught according to the alternative language. See Lin, ¶ 0086, e.g. “The model performance may be evaluated by comparing the performance to a threshold, in block 506. The threshold may comprise a minimally acceptable performance level. If the performance is above the threshold, the process may inject more noise in block 502 and reevaluate the model performance. On the other hand, if the model performance is below the threshold, the bit width may be selected, in block 508, according to the last acceptable noise level.” It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to use Kotoulas’ neural network estimates/comparisons with Lin’s threshold in order to determine an acceptable performance as suggested by Lin.
selecting a control policy from the plurality of different control policies depending on the comparing, and See Kotoulas, col. 6, lines 3-10, e.g. “This error gradient is then used to adapt the parameters that the controller neural network used to generate the original adjustment signal. As this adjustment occurs during each execution cycle of the 
d) outputting the selected control policy for configuring the technical system. See Kotoulas, col. 5, lines 33-49, e.g. “… generate a noise and vibration correction signal which is passed to some means for altering the noise and vibration generated by the plant.”

Regarding claim 2, Kotoulas discloses:
2. The method according to claim 1, wherein in the selection step a control policy resulting in a high entropy value is selected. See Kotoulas, col. 5, lines 33-49, e.g. “The control system incorporates an emulator neural network used to model the relationship between the quantified noise and vibration measurements and one or more stimuli related to the plant generating the noise and vibration. A second neural network, the controller, uses a reference signal to generate a noise and vibration correction signal which is passed to some means for altering the noise and vibration generated by the plant.” Also see Pan, section 3.2 on p. 1225-1226, describing the relationship with vibrational defects with low entropy. That is, high entropy is inversely related to 

Regarding claim 6, Kotoulas does not expressly disclose:
6. The method according to claim 1, wherein configuring the technical system includes permanently implementing the selected control policy controller setting. See Kotoulas, col. 5, lines 45-47, e.g. “Over time, the parameters within the controller are adapted to produce an optimal adjustment signal reducing the noise and vibrations generated by the plant.” Also see col. 14, lines 38-52, e.g. “Once trained at the eight operational points, the neural net emulator should be able to retrieve the appropriate plant emulation based on the input velocity signal.” Thus, a trained system provides for a permanent implementation.

Regarding claim 7, Kotoulas does not expressly disclose:
7. The method according to claim 6, wherein the autocovariance of the signal is transformed into the frequency domain. However, this is taught by Spring. See Spring, col. 10, lines 29-41, e.g., “taking the Fourier transform of the covariance.”

Regarding claim 9, Kotoulas discloses:
9. The method according to claim 1, wherein the processing of the signal comprises subdividing the signal into time segments of a given length, and the transformation into the frequency domain and the determination of the entropy value are performed for a respective time segment. See col. 15, lines 13-19, e.g. “the analog sensor signals on connection 114 are first digitized in the A/D converter 231 and bandpass filtered in the signal processor 232 in order to extract (i) the frequency bandwidth of the noise signature and (ii) the vibratory loads at the vibration frequencies desired to be controlled.” A/D converters divide an analog signal into time segments by sampling the signal according to a time sample rate. 

Regarding claim 12, Kotoulas discloses:
12. A controller for reducing oscillations in a technical system, the controller being configured to perform a method … See Kotoulas, col. lines 59-61, e.g. “controller.” All further limitations have been addressed in the above rejection of claim 1.

Regarding claim 13, Kotoulas discloses:
13. A computer program product, comprising a computer readable hardware storage device having computer readable program code stored therein, said program code executable by a processor of a computer system to implement a method for reducing oscillations in a technical system, the computer program product being adapted to perform a method … See Kotoulas, col. 7, lines 40-42, e.g. “based storage medium such as disk drives, tapes or memory chips.” All further limitations have been addressed in the above rejection of claim 1.


14. A computer readable storage medium comprising a computer program product according to claim 13. See Kotoulas, col. 7, lines 40-42, e.g. “based storage medium such as disk drives, tapes or memory chips.”

Claim 3 is rejected under 35 U.S.C. 103 as being unpatentable over Kotoulas in view of Pan, Lee, Spring, and Lin as applied to claim 1 above, and further in view of U.S. Patent Application Publication 2014/0214733 by Alonso et al. (“Alonso”) and U.S. Patent Application Publication 2018/0162066 by Bruwer et al. (“Bruwer”).

Regarding claim 3, Kotoulas discloses:
3. The method according to claim 1, wherein the technical system comprises a gas turbine, a wind turbine, a combustion engine, a production plant, a 3D printer, and/or a power grid. See Kotoulas, col. 2, line 23-24, e.g. “combustion engine.”  Also see col. 2, lines 65-66, e.g. “gas turbine engines.” Col. 5, line 23, “plant.” Also see Alonso, ¶ 0060, e.g. “An example for a technical system 1 is a gas or wind turbine providing electrical energy to an electrical grid. A further example for a technical system 1 is a plant such as a power plant comprising a plurality of power plant components.” Also see Bruwer, ¶ 0039, e.g. “3D printer.” Each of these claimed elements are recognizable to those of ordinary skill in the art as controllable systems. It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to use Kotoulas’ control of technical systems with Alonso’s turbines and power grids, and .

Claim 5 is rejected under 35 U.S.C. 103 as being unpatentable over Kotoulas in view of Pan, Lee, Spring, and Lin as applied to claim 1 above, and further in view of U.S. Patent Application Publication 2017/0236337 by Devries (“Devries”).

Regarding claim 5, Kotoulas discloses:
5. The method according to claim 4, wherein the one or more machine learning methods employ an artificial neural network, … and a physical model. See Kotoulas, col. 5, lines 25-61, e.g. “plant model … emulator neural network.” Kotoulas does not expressly disclose a recurrent neural network, a convolutional neural network, a deep learning architecture, a reinforcement learning method, an autoencoder, a support vector machine, a data-driven regression model, a k- nearest neighbor classifier. However, Devries teaches this. See Devries, ¶ 0114, e.g. “Artificial neural network and Connectionism, Deep feedforward neural networks, Deep recurrent neural networks … Artificial neural network, Backpropagatlon Autoencoders, Hopfield networks Boltzmann machines, Bayesian statistics, Bayesian networks, Bayesian knowledge bases, Gaussian process regression, Gene expression programming, Group method of data handling (GMDH), Inductive logic programming, Instance-based learning Lazy learning, Learning Automata, Learning Vector Quantization, Logistic Model Tree Minimum (e.g. decision trees, decision graphs, etc.), Nearest Neighbor Algorithms, Support vector machines, .

Claim 10 is rejected under 35 U.S.C. 103 as being unpatentable over Kotoulas in view of Pan, Lee, Spring, and Lin as applied to claim 9 above, and further in view of U.S. Patent Application Publication 2015/0192936 by Kelly et al. (“Kelly”).

Regarding claim 10, Kotoulas does not expressly disclose:
10. The method according to claim 9, wherein an estimate of a periodicity of the signal is received, and the length of the time segments is set depending on the received estimate. However, this is taught by Kelly. See Kelly, ¶ 0041, e.g. “The predetermined amount of time, as will recognized by those skilled in the art, can be based on the .

Claim 11 is rejected under 35 U.S.C. 103 as being unpatentable over Kotoulas in view of Pan, Lee, Spring, and Lin as applied to claim 1 above, and further in view of U.S. Patent Application Publication 2005/0131592 by Chiang (“Chiang”).

Regarding claim 11, Kotoulas does not expressly disclose:
11. The method according to claim 9, wherein entropy values determined for different time segments are aggregated by determining an average value, a maximum value, or a minimum value of these entropy values and/or a quantile value of a distribution of these entropy values, and the selection of the controller setting depends on the aggregated entropy values. However, this is taught by Chiang. See Chiang, ¶ 0046, e.g. “window and average out the noise effect.” It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to use Kotoulas and Pan’s entropy setting with Chiang’s averaging in order to produce a more accurate model for a particular frequency range as suggested by Chiang.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
U.S. Patent Application Publication 5,784,273 to Madhavan teaches predicting oscillations. 
U.S. Patent 9864956 to Sai teaches maximum entropy.
U.S. Patent 10,960,539 to Kalakrishnan et al. teaches training a neural network which learns to select a control policy for robotic control (see at least col. 1, lines 38-43). 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to James D Rutten whose telephone number is (571)272-3703.  The examiner can normally be reached on M-F 9:00-5:30 ET.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Li B Zhen can be reached on (571)272-3768.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished 




/James D. Rutten/Primary Examiner, Art Unit 2121